Denied and Opinion Filed April 14, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00074-CV

                      IN RE HON. KIM COOKS, Relator

          Original Proceeding from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-10014998-Z

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Nowell
      Relator’s February 2, 2021 petition for writ of mandamus challenges the trial

court’s order on the amicus attorney’s second motion for deposit to secure fees. To

be entitled to mandamus relief, relator must demonstrate that the trial court has

clearly abused its discretion and that she has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on our review of the petition and the record before us, we conclude that relator has
failed to show her entitlement to the relief requested. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



                                          /Erin A. Nowell/
                                          ERIN A. NOWELL
                                          JUSTICE

210074F.P05




                                       –2–